


110 HRES 823 IH: Condemning the imposition of emergency rule

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 823
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2007
			Mr. Ackerman (for
			 himself and Mr. Delahunt) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the imposition of emergency rule
		  in Pakistan.
	
	
		Whereas on November 3, 2007, General Pervez Musharraf
			 declared a state of emergency in Pakistan;
		Whereas General Musharraf issued Provisional
			 Constitutional Order No. 1 of 2007 suspending the Constitution of
			 Pakistan and arrogating to himself extraordinary powers;
		Whereas General Musharraf has removed from their positions
			 7 Supreme Court justices who attempted to challenge the constitutionality of
			 his declarations;
		Whereas most Supreme Court and high court justices have
			 refused to take new oaths of office under the state of emergency, and thousands
			 of lawyers have honored the call of the Lahore Bar Council to refuse to appear
			 before judges who have taken the new oath;
		Whereas Supreme Court Chief Justice Iftikar Chaudry, who
			 was summarily dismissed by General Musharraf in March 2007 and reinstated by
			 the Supreme Court in July 2007, has been removed under the state of emergency,
			 but has refused to recognize his removal or the state of emergency, and has
			 called upon citizens to rise up for the supremacy of the
			 constitution;
		Whereas General Musharraf issued the Press,
			 Newspapers, News Agencies and Books Registration (Amendment) Ordinance,
			 2007 which censors independent media outlets, and has resulted in some
			 television stations being closed by Pakistani authorities;
		Whereas former Prime Minister Benazir Bhutto is under
			 house arrest, and hundreds of opposition politicians, lawyers, journalists, and
			 human rights workers have been arrested by Pakistani police and remain jailed
			 without charges;
		Whereas Dr. Asma Jahangir, Special Rapporteur of the
			 United Nations Commission on Human Rights on freedom of religion and belief,
			 has been placed under house arrest for 90 days;
		Whereas Secretary of State Condoleezza Rice has stated
			 that the United States has made clear that it does not support extra
			 constitutional measures because those measures would take Pakistan away from
			 the path of democracy and civilian rule;
		Whereas President George W. Bush has stated that
			 emergency measures in Pakistan undermine democracy;
		Whereas the principles of constitutional order and the
			 rule of law are prerequisites to any functioning democracy; and
		Whereas these actions by General Musharraf undermine the
			 efforts of the Government of Pakistan and the Government of the United States
			 to effectively fight against al Qaeda and Taliban terrorists and threaten
			 United States interests in South Asia: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)condemns the
			 imposition of a state of emergency in Pakistan by General Pervez Musharraf on
			 November 3, 2007;
			(2)commends members of
			 the legal profession in Pakistan as well as opposition politicians, human
			 rights activists, and independent journalists for their courageous opposition
			 to the state of emergency and their principled leadership in defending the
			 Constitution of Pakistan and promoting the rule of law;
			(3)calls on General Musharraf to rescind
			 Provisional Constitutional Order No. 1 of 2007, and restore the
			 Constitution of Pakistan;
			(4)calls on General
			 Musharraf to restore to their positions all Supreme Court and high court
			 justices and other members of the legal profession in Pakistan who have been
			 removed from office and to respect the independence of the Pakistani
			 judiciary;
			(5)calls on General Musharraf to rescind the
			 Press, Newspapers, News Agencies and Books Registration (Amendment)
			 Ordinance, 2007 and allow independent media to re-open;
			(6)calls on General
			 Musharraf to release the hundreds of opposition politicians, lawyers,
			 journalists, and human rights activists recently arrested;
			(7)expects General
			 Musharraf to step down as Chief of Army Staff as he has repeatedly promised to
			 do;
			(8)urges that free and
			 fair elections be held before January 15, 2008, as previously scheduled;
			 and
			(9)urges President
			 George W. Bush to suspend all military assistance including the sale and
			 transfer of military equipment to the Government of Pakistan until the
			 conditions described in paragraphs (3) through (8) have been met.
			
